Citation Nr: 1314247	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected bilateral pes planus, to include on an extraschedular basis pursuant to 38 C.F.R. §  3.321(b).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1978 and June 1978 to June 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the RO that assigned an increased rating of 10 percent for the service-connected pes planus.

The Veteran had been scheduled for hearings in May 2006, March 2007, July 2008, and February 2009.  In a February 2009 letter, he requested a postponement of his hearing due to financial reasons.  

In an April 2009 letter, the RO informed the Veteran that, while he had repeatedly requested a hearing to take place somewhere closer to his home, the only location where hearings were held was at an RO. The RO added that facilities to hold hearings were not available at other locations other than with a Veterans Law Judge in Washington, DC.  

In a June 2009 brief, the representative requested that the Veteran be afforded a hearing closer to home. However, the Veteran's earlier requests for a hearing were deemed to have been withdrawn. See 38 C.F.R. § 20.704(e) (2012).

In July 2009, the Board assigned a 30 percent rating for the service-connected pes planus and remanded the matters of service connection for a knee condition and an ankle disorder for additional development of the record. The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court). 

While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand, requesting that the Court vacate and remand that portion of the July 2009 decision that denied a rating in excess of 30 percent, to include on an extraschedular basis, for the service-connected bilateral pes planus. In June 2010, the Court issued an Order that granted the Joint Motion.

In June 2011, the Board remanded the claim for a rating in excess of 30 percent for the service-connected pes planus, to include on an extraschedular basis to the RO for additional development and consideration. 

In an August 2011 rating decision, the RO effectuated the earlier decision of the Board by increasing the rating for the service-connected bilateral pes planus from 10 percent to 30 percent disabling, effective on July 17, 2002.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In August 2012, via a VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran once again requested a hearing with the Board at the local VA office.  In that document, he indicated that a VA physician had determined that he was too disabled to work.  

While the Veteran had previously submitted requests for a hearing that had been deemed to have been withdrawn, no efforts have been made to respond to this current request.  

Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). 

As the Veteran has recently expressed a desire for a hearing with the Board, and to date, no hearing has been scheduled; the Board will remand this case in order to afford the Veteran an opportunity to be scheduled for a hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to contact the Veteran in order to schedule him for a hearing before a Veterans Law Judge at the earliest available opportunity. The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

